COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Ex Parte Octavian Becciu v. The State of Texas

Appellate case number:       01-19-00800-CR

Trial court case number:     1799007-A

Trial court:                 County Criminal Court at Law No. 9 of Harris County

       Appellant, Octavian Becciu, has appealed the trial court’s order denying his
application for writ of habeas corpus. On December 5, 2019, we abated the appeal,
directing the trial court clerk to file a supplemental clerk’s record including the trial court’s
findings of fact and conclusions of law regarding the trial court’s denial of appellant’s
application for writ of habeas corpus, which was missing from the clerk’s record filed on
October 21, 2019. On February 11, 2020, the trial court clerk filed a supplemental clerk’s
record including the trial court’s findings of fact and conclusions of law. Accordingly, we
reinstate this case on the Court’s active docket.
       In the December 5, 2019 order, we further notified appellant that the time to file the
reporter’s record had passed, and the court reporter had notified the Court that no record
had been filed because appellant had not paid or made arrangements to pay for the
reporter’s record. On January 2, 2020, the reporter’s record was filed. Accordingly,
appellant’s brief is due to be filed in this Court thirty days from the date of this Order.
       It is so ORDERED.

Judge’s signature: ___/s/ Evelyn V. Keyes_____
                    Acting individually  Acting for the Court


Date: ___May 5, 2020____